Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Whittenberger on February 16, 2022.
The application has been amended as follows: 
Please replace claim 7 with the following text:
An automatic tire inflation system comprising:
a plurality of pressure sensors forming part of a wireless network, wherein the plurality of pressure sensors are configured to determine that an automatic tire inflation system is no longer active; and 
a controller, the controller managing a timing function within each of the plurality of pressure sensors to determine a pressure sensed by each of the plurality of pressure sensors at a given time,
wherein the system is configured to receive, using the plurality of pressure sensors, an indication that an automatic tire inflation system is approaching a restart.
In claim 17, on the last line following the word “active” please insert the text: “or receiving, using the battery powered electronic sensor, an indication that an automatic tire inflation system is approaching a restart”.

Reasons for Allowance
Claims 1, 3-9, 12, 17, 18, 20, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to sufficiently describe and/or suggest a method for monitoring tire pressure or an automatic tire inflation system as set forth by the claims.  The combination of limitations for each of the independent claims is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684